Interim Decision #2262

MATTER OF UDAGAWA
In Exclusion Proceedings
A-20300772

Decided by Board February 13, 1974
a
Japanese restaurant and will assist in the preparation of meals during the
training period, is inadmissible as an employee of a treaty investor under
section 101(aX15XEXii) of the Immigration and Nationality Act, since he will
not be employed in a "responsible capacity" within the meaning of 22 CFR
41.41. [Matter of Tamura, 10 I. & N. Dec. 717 (Reg. Corn. 1964), overruled]

Applicant, who will supervise and train American workers as tempura cooks at

ON BEHALF OF APPLICANT: William J. Lawler, Esquire

615 Montgomery Street
San Francisco, California 94111
1182(a)(20)]—Immigrant
not in possession of immigrant visa.

EXCLUDABLE: Act of 1952—Section 212(a)(20)

The alien applicant is a native and citizen of Japan who arrived
at San Francisco, California on April 17,'1973, and sought admission as a nonimmigrant treaty investor. He was denied admission
and an exclusion hearing was held on April 20, 1973, at which time
the immigration judge found the applicant excludable under section 212(a)(20) of the Immigration and Nationality Act. The applicant has appealed that decision. The appeal will be dismissed.
Upon his arrival in the United States the applicant was in
possession of a Japanese passport and a nonimmigrant treaty
investor visa apparently issued by a United States consular official in Japan. At his hearing it was established that the applicant
is a cook or chef specializing in the preparation of Japanese tempura meals. He is in the employ of a Japanese corporation which,
through various corporate holdings, is the sole owner of a
Japanese restaurant in San Francisco where the applicant had

expected to work.
The applicant appears to have had at least one full year of
schooling and two years' practical experience as a cook. During
the last six months of his work experience in Japan he had
specialized as a tempura chef and had supervised the activities of
several other cooks. The applicant had been expected to remain in
the United States for as long as two years, during which time he
578

interim Decision gEzzoz
was to supervise and train American workers as tempura cooks
and was to assist in the preparation of meals at the restaurant. He
was due to replace another tempura chef at the San Francisco
restaurant, who evidently had had a similar assignment. An executive with the applicant's employer maintains that the
applicant's presence here is necessary to insure the quality of the
Japanese meals which are served at the restaurant until competent American help can be trained. This also appears to have been
the function of the applicant's predecessor at the restaurant. The
corporation's failure in its attempt to acquire adequate American
help appears to have stemmed from an unwillingness on the part

of successful trainees to remain at the job. Tempura cooking, it
appears, requires greater effort than other cooking jobs with comparable pay.
The applicant seeks admission as a nonimmigrant treaty investor. Section 101(a)(15)(EXii) of the Act defines a treaty investor as:
an alien entitled to enter the United States under and in pursuance of the
provisions of a treaty of commerce and navigation between the United States
and the foreign state of which he is a national, and the spouse and children of
any such alien if accompanying or following to join him:
(ii) solely to develop and direct the operations of an enterprise in which he has
invested, or of an enterprise in which he is actively in the process of
investing, a substantial amount of capital....

The applicant has indicated that he has no funds or other
property invested in any of the interrelated corporations involved
in this matter. The corporation which employs him is the investor
in this case, and for section 101(aX15)(E)(ii) to have any real
meaning in a world dominated by corporate entities, it must be
construed in a manner which would permit appropriate agents of
a corporation to obtain this nonimmigrant status. Consequently, it
would be appropriate to admit this applicant as a nonimmigrant
treaty investor, if he qualifies as an individual who intends "solely
to develop and direct" the operations of the enterprise.

At present the regulations of the Immigration and Naturalization Service do not confront the question of who may qualify for
treaty investor status. It appears, however, that a reasonable
construction of section 101(aX15)(EXii) is contained in 22 CFR
41.41. The relevant portion of this Department of State regulation
states:
(a) An alien shall be classifiable as a nonimmigrant treaty investor if he
establishes to the satisfaction of the consular officer that he qualifies under
the provisions of section 101(a)(15XE)(ii) of the Act and that: (1) He intends to
depart from the United States upon the termination of his status; and (2) he
is an alien who has invested or is investing capital in a bona fide enterprise

579

Interim Decision #2262
and is not seeking to proceed to the United States in connection with the
investment of a small amount of capital in a marginal enterprise solely for
the purpose of earning a living; or that (3) he is employed by a treaty investor
in a responsible capacity and the employer is a foreign person or organization
of the same nationality as the applicant.

While this regulation could be subject to varying interpretations,
we construe it to mean that an alien such as the applicant will
qualify as a "treaty investor" if he has the necessary intent to
depart and if he meets the conditions imposed by subdivision (3) of
the quoted portion of the regulation. Since the evidence adduced
at the hearing indicates that the applicant possesses the requisite

intent to return to Japan, the remaining issue in this case is
whether he can be considered to be "employed . in a responsible
capacity. ..."
The notes to 22 CFR 41.41, contained in the Department of State
Foreign Affairs Manual, elaborate upon the regulation. The note
which evidently relates to employment in a responsible capacity
reads:
Highly trained technical and managerial personnel employed by firms having
the nationality of a country which has entered into a treaty with the United
States providing for the investor classification are entitled to treaty investor
status if:
(a) they are employed in a managerial capacity, or
(b) they are highly trained and specially qualified technical personnel
required in the United States for one of the following purposes:
(1) establishment of the enterprise,
(2) training or supervision of technicians employed in manufacturing,
maintenance and repair functions, or
(3) the continuous development of product improvement and quality controL

Section 101(aX15XEXii) of the Immigration and Nationality Act,
the State Department regulation (22 CFR 41.41), and the accompanying notes must all be construed within the framework, and in
keeping with the concepts, of the Act.
In section 212(a)(14) of the Act Congress has evinced a desire to
protect American labor from excessive job competition which
might be generated by the presence in the United States of
numerous skilled and unskilled alien laborers. Nevertheless, aliens
who do not desire immigrant status, and who may be needed to
580

Interim Decision #2262
perform temporary services or labor in the United States, are
potentially eligible for admission as nonimmigrants under section
101(aX15XH).1 Similarly, section 101(a)(15)(L) provides a basis for
the admission, as nonimmigrants, of intracompany transferees
who are to render services involving specialized knowledge?
Whether the applicant could qualify as a nonimmigrant under
either of these provisions is not before us; however, the existence
of this statutory scheme convinces us that Congress did not intend
that skilled alien laborers or aliens occupying minor managerial
posts should be eligible for treaty investor status. These job
positions can be readily held by American workers without placing
in jeopardy a United States investment made by a foreign firm.
Although it would seem appropriate under certain circumstances
for a foreign corporation temporarily to utilize the services of
skilled alien workers, the jobs in which they would ordinarily be
employed are not of such significance to the actual investor that
treaty investor status should be accorded to these individuals.
Skilled alien employees should be required to enter in a nonimmigrant status that will afford some measure of protection to
American labor.3
The applicant is concededly an individual with a fair degree of
specialized training who would be expected to function in a modest
supervisory role. However, his proposed position at the restaurant
also entails duties characteristic of skilled laborers, and the job is

The regulation governing section 101(a)(15)(H) nominmigrants is 8 CFR
214.2(h). Pursuant to section 214(c) the regulation requires the approval of a visa
petition for all aliens in this category. For an alien destined to perform
temporary services or labor, it also requires labor certification or other evidence
tending to insure that American workers would not be adversely affected by the
alien's admission. The petitioner need not be a resident of the United States.
2 The regulation applicable to section 101(a)(15)(L) also requires the alien
applicant to be the beneficiary of an approved visa petition and permits the
petitioner to be a nonresident. There is no labor certification requirement for
this nonimmigrant category. However, the petitioner is required to submit a

statement detailing the beneficiary's proposed function in the United States. 8
CFR 214.2(1).
3 There is an additional factor to consider. Section 101(a)(15)(E) does not limit a
treaty investor to a temporary stay, whereas, both section 101(aX15)(H) and
section 101(aX15)(L) do contemplate only a temporary visit for a nonimmigrant
in either category. The Immigration and Naturalization Service regulations
governing these three nonimmigrant classifications speak in terms of a temporary admission. 8 CFR 214.2(e); 8 CFR 214.2(h)(7), (9) and (11); 8 CFR 214.2(1)(3).
Nevertheless, the statute may be designed to allow a treaty investor an
indefinite stay. Compare S. Rep. No. 1515, 81st Cong., 2d Sess. 563 (1950), with
1952 U.S. Code Cong. & Ad. News 1697. We have serious doubts concerning the
admission of this applicant in a status which potentially could result in a
limitless visit to the United States.

581

Interim Decision #2262
admittedly one which is ultimately expected to be held by an
American worker. The position is not of such a substantial nature
that it warrants the indefinite utilization of foreign labor.
The employment of aliens in this type of position cannot be
characterized as designed solely for the development and direction
of the investment. Rather, the continued use of foreign workers
may function as a means of securing adequate help at less than
the prevailing United States wage standards for jobs of comparable complexity. There is substantial evidence in the record to
indicate that the applicant's employment in the United States was
not required because of a shortage of qualified United State chefs,
but because of the restaurant corporation's unwillingness adequately to compensate those available American workers.
Although it has not been clearly established that the applicant's
employer desires to continue importing foreign labor, we are
unable to hold that the applicant will be employed in a responsible
capacity within the meaning of 22 CFR 41.41, or that he qualifies
within the purview of the notes of the Foreign Affairs Manual. His
abilities more resemble those of a skilled laborer than those of one
who will develop and direct an enterprise. If he is to be admitted it
must be via a category which would not utterly circumvent the
congressional policy of protecting American labor from undesirable job competition.
In exclusion proceedings the applicant has the burden of proof
to establish that he qualifies for admission under the claimed
status. Section 291, Iinmigration and Nationality Act. We find that
the applicant has not shown that he is employed in a responsible
capacity, and therefore that he has not demonstrated his entitlement to admission as a nonimmigrant treaty investor. Since the
applicant has failed to establish that he is entitled to nonimmigrant status, he is presumed, under section 214(b) of the Act, to be
an immigrant. He is thus excludable under section 212(aX20) as an
immigrant not in possession of an immigrant visa or other appropriate documentation.
Finally, the approach we have adopted in this case is consistent
with the result in Matter of Kobayashi and Doi, 10 L & N. Dec. 425
(Deputy Assoc. Commr. 1963). We recognize that our decision is in
apparent conflict with Matter of Tamura, 10 L & N. Dec. 717 (Reg.
Com. 1964); however, we are not bound by Regional Commissioners'
rulings.
ORDER: The appeal is dismissed.

582

